DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant appears to refer to several documents by footnote throughout the specification, however has not provided identifying information (title, author, etc.) or copies of such documents. For example, paragraph [0046] refers to page 238 of reference 1, however no corresponding reference has been provided on an IDS and no copy has been submitted. For items such as videos, like reference 5 (see para. [0011]), Applicant must still provide details of the reference such as a URL, as well as a screenshot of the video. There appears to be a total of 14 references which Applicant should submit.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 1−5 shows modified forms of construction in the same view. For example, Figure 5 needs to be relabeled as Figures 5A−5E. NOTE: Figure 3 should be labeled as 3A and 3B, with 3A corresponding to both the main aircraft and the paramotor. 
The drawings are objected to for showing substantial text in the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
There are two paragraphs [0041]. Please correct the second and renumber subsequent paragraphs accordingly.
It appears that “[0055]” which appears mid-sentence in para. [0054] is a typo. Please delete and renumber subsequent paragraphs accordingly. 
Appropriate correction is required.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer back to claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.
Claims 1−5 and 9−10 are objected to because of the following informalities:
Claims 1 and 2 need to end in a period.
Claim 1 line 3 add a comma after “lift”
Claim 2 delete “in” before “wherein” in line 1.
In claims 2−5 and 9, where Applicant describes usage of the system, Applicant is encouraged to amend to clarify that these limitations are positively recited functional limitations and not statements of intended use. For example, “the multiple propellers are used to provide differential torque” should be changed to “the multiple propellers are configured to provide differential torque.”
Claim 5 there is no antecedent basis for “the…propulsion units.” Add “wherein the one or more propulsion units comprise multiple propulsion units, and” following the preamble of the claim.
Claim 10 recites a method step in an apparatus claim. Change to “the paramotor system is configured to be launched from another aircraft.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. By stating that “the lift-producing mechanism is a rigid or semi-rigid wing instead of a flexible wing,” claim 7 fails to include the “flexible wing” from claim 1. Similarly, claim 14, fails to include the propellers of claim 1. Accordingly, the claims have not been further treated on the merits.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−6, 8−9, 12−13 and 15 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 4,934,630 to Snyder.
Regarding claim 1, Snyder teaches a paramotor system with contrarotating propellers comprising:
a structural frame 40 and/or cage 174 (where propeller guard 174 acts as a cage around the propellers);
a flexible wing 12 for providing lift;
one or more propulsion units (pair of engines 154); and
multiple propellers (166, 168) capable of rotating in opposite directions (col. 9 lines 21−26) and providing thrust (col. 9 lines 4−26).
Regarding claim 2, Snyder teaches that the multiple propellers are used in order to cancel out undesirable torque effects (col. 9 lines 26−30).
Regarding claim 3, Snyder teaches that the multiple propellers are used to provide differential torque to steer the paramotor (col. 13 lines 28−39).
Regarding claim 4, Snyder teaches that the multiple propellers are used to increase thrust efficiency (where counter-rotating propellers cancel out torque compared to a single rotor, thus enabling more of the work done by the thrust system to be used for forward thrust, compared to a tail rotor or other counter-torque measure which does not provide forward thrust).
Regarding claim 5, Snyder teaches that the multiple propellers/propulsion units are used in a redundant manner to increase reliability and safety (i.e. there are multiple propellers, each having its own drive shaft 162 and 164, driven by multiple engines 154, such that the failure of a single engine, drive shaft, or propeller would not disrupt the operation of the other engine, drive shaft, or propeller).
Regarding claim 6, Snyder teaches that the propellers are mounted in a coaxial (fig. 1A).
Regarding claim 8, Snyder teaches that the propulsion units are internal combustion engines (col. 9 lines 8−11).
Regarding claim 9, Snyder teaches that the paramotor is mounted on a frame 50 with wheels (42, 44).
Regarding claim 12, Snyder teaches that the paramotor is optionally manned, in that pilot 36 may man the vehicle.
Regarding claim 13, Snyder teaches that the propellers have fixed propellers (fig. 7, where one of ordinary skill in the art would understand the figure as showing fixed pitch propellers due to the lack of a variable pitch mechanism in the figure).
Regarding claim 15, Snyder teaches that the propellers are geared to one another (col. 11 lines 53−54) or have independently adjustable speed (col. 13 lines 28−39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of US Patent No. 6,322,021 to Fisher et al. (“Fisher”).
Regarding claim 10, Snyder fails to teach that the paramotor system is launched from another aircraft. Fisher teaches a powered, deployable wing aircraft which would be understood by one of ordinary skill in the art as being of comparable size to the aircraft of Snyder, and teaches deploying the aircraft from another aircraft. It would have been obvious to one of ordinary skill in the art at the time of filing to launch the aircraft of Snyder from another aircraft, as taught by Fisher, in order to save fuel on the paramotor by avoiding takeoff, in order to provide the paramotor with greater range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.K./
Examiner, Art Unit 3642                   



/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                         10/18/2022